Case 18-10597-TPA         Doc 173    Filed 06/12/19 Entered 06/12/19 17:31:02            Desc Main
                                    Document     Page 1 of 18


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                       ) Case No. 18-10597-TPA
                                               ) Chapter 11
  AMERICAN HOLLOW BORING                       )
  COMPANY,                                     ) Docket No.
                                               )
                 Debtor                        )


                   PLAN OF REORGANIZATION DATED JUNE 12, 2019

                 AND NOW, comes American Hollow Boring Company (hereinafter referred to as

 the "Debtor"), with this Plan of Reorganization under Chapter 11 of the United States

 Bankruptcy Code, as follows:

                                     TABLE OF CONTENTS:

  Article I                  Definitions

  Article II                 General Terms and Conditions

  Article III                Classification of Creditors and Claims

  Article IV                 Treatment of Creditors and Claims

  Article V                  Owners' Contribution To Plan

  Article VI                 Execution and Implementation of Plan

  Article VII                Executory Contracts and Leases

  Article VIII               Discharge and Retention of Jurisdiction




                                                1
Case 18-10597-TPA          Doc 173    Filed 06/12/19 Entered 06/12/19 17:31:02          Desc Main
                                     Document     Page 2 of 18


                                            ARTICLE I

                                           DEFINITIONS

                  Any term defined in the Bankruptcy Code and not otherwise defined in the Plan

 shall have the meaning specified in the Bankruptcy Code.

                  1.1    Administrative Claim: Any Allowed Claim entitled to priority under

 Sections 503 and/or 507 of the Bankruptcy Code, including but not limited to professional fees

 and § 503(b)(9) claims.

                  1.2    Allowed Claim: A Claim, proof of which is timely filed with the

 Bankruptcy Clerk or which was scheduled as liquidated, undisputed and non-contingent and as to

 which no objection to Claim has been made within the period of time fixed by the Bankruptcy

 Code, Bankruptcy Rules or Order of Court, or as to which Claim an objection is filed and

 resolved by a Final Order of the Bankruptcy Court to the extent determined in favor of the holder

 of such Claim.

                  1.3    Assumed or Rejected Executory Contracts and Leases: The executory

 contracts and leases which are assumed or rejected by the Debtor under Bankruptcy Code

 Section 365.

                  1.4    Bankruptcy Code: Title 11 of the United States Code, as amended.

                  1.5    Bankruptcy Court: The United States Bankruptcy Court for the Western

 District of Pennsylvania at Erie.

                  1.6    Bankruptcy Rules: The Federal and Local Rules of Bankruptcy

 Procedure, as amended.

                  1.7    Bar Date: The deadline to file a Proof of Claim in the above-captioned

 matter (November 23, 2018 for all Creditors except governmental units; December 12, 2018 for

 governmental units).
                                                  2
Case 18-10597-TPA        Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02              Desc Main
                                    Document     Page 3 of 18


                1.8     Claim: Any right to payment, whether or not such right is reduced to

 judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,

 legal, equitable, secured or unsecured, known or unknown; or any right to an equitable remedy

 for breach of performance if such breach gives rise to a right of payment, whether or not such

 right to an equitable remedy is reduced to judgment, fixed, contingent, matured, disputed,

 undisputed, known, unknown secured or unsecured.

                1.9     Closing: The place and time at which the documents, if any, required by

 the Plan, including but not limited to any documents providing for financing under the Plan, will

 be executed; and, the initial distribution under the Plan will be accomplished, following and

 pursuant to a Final Order confirming the Plan.

                1.10    Code: The Bankruptcy Code.

                1.11    Code Created Causes of Action: Collectively, (a) causes of action,

 Claims, rights and remedies created by or arising under the Bankruptcy Code, including but not

 limited to collecting receivables and avoiding transfers as necessary and appropriate under

 Sections 542, 544, 547, 548, 549 and 550 of the Bankruptcy Code; (b) causes of action, claims,

 rights and remedies in favor of the Debtor, the estate and creditors, against any third party; and

 (c) all of the recoveries and proceeds from (a) and (b).

                1.12    Committee: Official Committee of Unsecured Creditors, if one is

 appointed (no committee has been appointed to date).

                1.13    Confirmation Date: The date on which the Confirmation Order is

 docketed by the Clerk of the Bankruptcy Court.

                1.14    Confirmation Order: An Order of the Bankruptcy Court confirming the

 Plan in accordance with the provisions of Chapter 11 of the Bankruptcy Code.



                                                  3
Case 18-10597-TPA        Doc 173    Filed 06/12/19 Entered 06/12/19 17:31:02             Desc Main
                                   Document     Page 4 of 18


                1.15   Confirmation Deposit Fund: A fund to be established by the Debtor and

 the equity security interest holders in Class 7, earmarked for the payment of Administrative

 Claims and other claims to be paid on the Effective Date including but not limited to Class 1 and

 Class 4 Claims.

                1.16   Court: Bankruptcy Court.

                1.17   Creditor: Any person or entity having a Claim against the Debtor.

                1.18   Creditors’ Committee: The Official Committee of Unsecured Creditors if

 one is appointed.

                1.19   Debtor: American Hollow Boring Company

                1.20   Disclosure Statement Hearing Date: The hearing date set by the Court to

 consider this Disclosure Statement

                1.21   Effective Date: The first business day that is eleven (11) days from and

 after the Confirmation Date.

                1.22   Estate: The Chapter 11 Estate for the Case.

                1.23   Final Order: An Order as to which the time to appeal or to seek review or

 rehearing has expired and as to which no appeal or other proceeding for review or rehearing shall

 be pending or, in the event that an appeal is timely filed, such Order shall have been affirmed by

 the highest court to which it was appealed.

                1.24   General Claims: Allowed, pre-Petition, general unsecured Claims, not

 including Secured Claims, Administrative Claims or Priority Claims.

                1.25   General Creditor: Creditor holding a General Claim.




                                                 4
Case 18-10597-TPA          Doc 173    Filed 06/12/19 Entered 06/12/19 17:31:02             Desc Main
                                     Document     Page 5 of 18


                   1.26   Labor Contract: Agreement between American Hollow Boring Company

 and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy Allied Industrial and

 Service Workers International Union, AFL-CIO-CLC, effective October 24, 2016.

                   1.27   New Value Contribution: Minimum $10,000 contribution from the equity

 security interest holders pursuant to Paragraph 5.1.

                   1.28   Plan: This Plan of Reorganization.

                   1.29   Priority Wages and Vacation Pay: Allowed Claims for wages, vacation

 pay and commissions, if any, but only to the extent that they are entitled to priority treatment

 under 507(a)(3) of the Bankruptcy Code, and only to the extent that they are not, or were not,

 paid in the ordinary course of business or pursuant to Order of the Bankruptcy Court.

                   1.30   Real Estate Taxes: Allowed Claims for real estate taxes which are secured

 by liens against the Debtor’s real property, but which are classified and treated hereunder as

 Priority Taxes.

                   1.31   Rejection Claim: Allowed Claim arising from the rejection of an

 executory contract or unexpired lease pursuant to Section 1123(b)(2) of the Bankruptcy Code.

                   1.32   Secured Claim: A Claim to the extent of the value of any interest in

 property securing such Claim, as agreed to by the holder of such Claim or as determined by the

 Bankruptcy Court.

                   1.33   PBGC: Pension Benefit Guaranty Corporation.

                   1.34   PBGC Settlement Agreement: That certain Settlement Agreement dated

 May 7, 2019 between the Debtor and the Pension Benefit Guaranty Corporation, approved by

 Order of the Bankruptcy Court dated May 7, 2019 at Docket No. 167.




                                                   5
Case 18-10597-TPA         Doc 173    Filed 06/12/19 Entered 06/12/19 17:31:02             Desc Main
                                    Document     Page 6 of 18


                1.35     Unclaimed Funds: Distributions made pursuant to the Plan which are

 unclaimed after six (6) months. Unclaimed funds shall include: (1) checks and funds

 represented by the checks which have been returned as undeliverable without a proper

 forwarding address; (2) funds for checks which have not been presented for payment; and,

 (3) checks and the funds represented by the checks which are not mailed or delivered because of

 the absence of a proper address to mail or deliver the checks.



                                            ARTICLE II

                             GENERAL TERMS AND CONDITIONS

                The following general terms and conditions apply to the Plan:

                2.1      Various Claims: Various types of Claims are defined in the Plan. The

 Plan is intended to deal with all claims against the Debtor of whatever character, and whether or

 not disputed, contingent or liquidated. However, only Allowed Claims will receive the treatment

 afforded by the Plan.

                2.2      Securities Laws: Satisfaction provided to a Creditor which is deemed to

 be a security is exempt from registration under federal and state securities laws by virtue of

 Section 1145 of the Bankruptcy Code.

                2.3      Disbursing Agent: The controller for the Debtor, Aimee L. Gevirtz, will

 serve as the Disbursing Agent.

                2.4      Transfers Free and Clear of Liens: Except as specifically provided for in

 the Plan, transfers and conveyances under the Plan shall be free and clear of liens, Claims and

 encumbrances, pursuant to Sections 363, 1123 and/or 1141 of the Bankruptcy Code.

                2.5      Transfers Free and Clear of Real Estate Transfer Taxes: Real estate

 transfers and conveyances under the Plan shall be exempt from all real estate transfer taxes
                                                  6
Case 18-10597-TPA            Doc 173    Filed 06/12/19 Entered 06/12/19 17:31:02            Desc Main
                                       Document     Page 7 of 18


 pursuant to Bankruptcy Code Section 1146(c). The recorder shall record such Deed or Deeds

 without any requirement of transfer taxes from any source, including but not limited to the Bank,

 the Debtor or the purchaser(s)/transferee(s). This exemption shall apply to all real estate

 transfers and conveyances under the Plan even if the real estate is contributed to the Plan by a

 third party and, but for the third party contribution, would not otherwise have been an asset of

 the Debtor or the estate.

                2.6     Time for Filing Claims: All Creditors are required to file Proofs of Claim

 on or before the applicable Bar Date. Creditors holding Rejection Claims are required to file

 Proofs of Claim on or before the separate Bar Date for Rejection Claims. Creditors holding

 Claims incurred after the Order for Relief need not file a Proof of Claim and will be paid when

 due and payable in the ordinary course of business, or as otherwise agreed by the holders of said

 Claims. Professional fees and expenses incurred before the Confirmation Date will only be paid

 if approved by the Bankruptcy Court after notice and hearing. All Creditors are referred to

 applicable bankruptcy law for information concerning when and under what circumstances

 Claims are legally deemed to be filed.

                2.7     Modifications to Plan: This Plan may be modified or corrected prior to

 the Confirmation Date without notice and hearing and without additional disclosure provided

 that the Court finds that such modification does not materially or adversely affect any Creditor or

 class of Creditors who has not accepted the modification.

                2.8     Rule of Construction: A definition in Article I that refers to the singular

 includes the plural, and a definition that refers to the plural includes the singular, where

 appropriate.




                                                   7
Case 18-10597-TPA         Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02               Desc Main
                                     Document     Page 8 of 18


                2.9     Severability: Should the Court determine that any provision in the Plan is

 either illegal on its face or illegal as applied to the facts, subject to Section 1127 of the Code and

 Bankruptcy Rule 3019, such provisions shall be unenforceable as to all interested parties or as to

 the interested party or parties with respect to whom the provision is held to be illegal. Such a

 determination by the Court shall in no way limit or affect the enforceability or operation of any

 other provision of the Plan.



                                            ARTICLE III

                       CLASSIFICATION OF CREDITORS AND CLAIMS

                3.1     Class 1: Secured Claims (unimpaired). Class 1 shall consist of the PBGC

 Claim, as set forth in the PBGC Settlement Agreement, including but not limited to a mortgage

 in favor of the PBGC, providing the PBGC with a mortgage lien against the Debtor’s real estate

 located at 1901 Raspberry Street, Erie, Pennsylvania in the amount of $150,000.

                3.2     Class 2: Priority Wage and Vacation Pay Claims (unimpaired). Class 2

 shall consist of employee vacation Claims earned within 180 days before the Petition Date for

 vacation pay earned by individual employees to be paid under the terms of the Labor Contract

 and pursuant to 11 U.S.C. §507(a)(4).

                3.3     Class 3: Administrative Claims (unimpaired). Class 3 shall consist of

 Administrative Claims, including but not limited to post-Petition Date Claims incurred in the

 ordinary course of business, fees due to the Office of the United States Trustee, fees and costs

 due to the Bankruptcy Court Clerk, and professional fees and costs on behalf of the Debtor. No

 fees for professional services rendered prior to Plan Confirmation will be paid without a fee

 application and Court order approving the fees, after notice and hearing.



                                                   8
Case 18-10597-TPA        Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02            Desc Main
                                    Document     Page 9 of 18


                3.4     Class 4: Assumed Executory Contracts and Leases (unimpaired). Class 4

 shall consist of the Claims (for cure) arising from the assumption of executory contracts and/or

 leases under Section 365 of the Code, excluding the Priority Wage and Vacation Pay Claims

 which will be paid in full under Class 2.

                3.5     Class 5: Convenience Class of Allowed General Unsecured Claims,

 which are equal to or less than $2,000.00 per Claimant (impaired). The total amount of Class 5

 Claims is estimated to be $20,722.41.

                3.6     Class 6: Allowed General Unsecured Claims, which are greater than

 $2,000.00 (impaired). Class 6 shall consist of Allowed General Claims, including Allowed

 Rejection Claims, which are greater than or equal to $2,000.00. The total amount of Class 6

 Claims is estimated to be $31,707.13.

                3.7     Class 7: The equity security interest holders of American Hollow Boring

 Company, Aimee L. Gevirtz, Donna Struble, Eleanor G. Berry, Geoffrey B. Ginader, James G.

 Barstad, Joseph H. Armour, Judith L. Scott, Karen Brandel, Marion A. Sipple, Michael D.

 Granahan, Stanley & Joan Butler and Timothy A. Kaercher (impaired).



                                             ARTICLE IV

                         TREATMENT OF CREDITORS AND CLAIMS

                4.1     Class 1: The Class 1 PBGC Secured Claim will be paid in accordance

 with the Settlement Agreement filed with the Court on April 12, 2019 as Amended Exhibit A to

 the Motion to Approve Settlement filed at Doc. No. 161 and approved by the Bankruptcy Court

 on May 7, 2019 at Doc. No. 167, which is incorporated herein. Debtor-in-Possession shall pay

 the PBGC one payment of $75,000 (“Initial Payment”) within fifteen days of the Bankruptcy

 Court’s approval of the Plan of Reorganization; and, seventeen (17) subsequent annual
                                                 9
Case 18-10597-TPA            Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02         Desc Main
                                       Document      Page 10 of 18


 installment payments (“Annual Payments”) of $46,567, starting on the one-year anniversary of

 the Initial Payment. The PBGC Claim will be secured by a mortgage lien against the Debtor’s

 real estate located at 1901 Raspberry Street, Erie, Pennsylvania 16502, to be signed and filed of

 record in the Erie County, Pennsylvania Recorder’s Office on or about the Effective Date.

                4.2     Class 2: The Priority Wages and Vacation Pays Claims will be paid in the

 ordinary course pursuant to the terms of the Labor Contract between American Hollow Boring

 Company and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy Allied Industrial

 and Service Workers International Union, AFL-CIO-CLC.

                4.3     Class 3: Administrative Claims shall be paid in full on the Effective Date,

 in the ordinary course of business or pursuant to agreement between the Debtor and the

 Claimant. The professional fees are subject to Bankruptcy Court approval upon application and

 after notice and hearing. Any legal retainers shall be accounted for and paid, subject to Court

 approval.

                4.4     Class 4: The Class 4 Claims to cure the Assumed Executory Contracts

 and Leases, identified on Exhibit A hereto, shall be paid on the Effective Date in accordance

 with the terms and conditions set forth in Article VII hereof.

                4.5     Class 5: The Class 5 Allowed Convenience Claims which are less than

 $2,000.00 shall be paid in full three (3) months after the Effective Date.

                4.6     Class 6: The Class 6 Allowed General Unsecured Claims which are equal

 to or greater than $2,000.00 shall be paid the face amount of the Claims in full (without interest)

 in three (3) equal installments to be paid as follows: one-third six (6) months after the Effective

 Date; one-third eighteen (18) months after the Effective Date; and, one-third thirty (30) months

 after the Effective Date.



                                                  10
Case 18-10597-TPA         Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02             Desc Main
                                    Document      Page 11 of 18


                4.7     Class 7: The fourteen (14) equity security interest holders shall have the

 opportunity to retain their respective interests in exchange for an equity contribution on the

 Effective Date, as follows: one or more shareholders shall contribute $0.50 per share in cash to

 maintain their equity portion based upon the number of shares owned by each shareholder

 respectively. Shareholders must purchase the same amount of shares previously owned. The

 shareholders must declare their intent to purchase their shares prior to the Disclosure Statement

 Hearing Date. The equity security interest holders who contribute to the New Value Contribution

 will own 100% of the equity of the reorganized Debtor. All Prepetition Equity Interests in the

 Debtor other than those contributing the New Value Contribution will be terminated. The

 Members’ contributions shall not be repaid upon retention of their ownership interests.



                                            ARTICLE V

                              OWNERS' CONTRIBUTION TO PLAN

                5.1     Contribution to Plan: The equity security interest holders will contribute

 to the Plan on the Effective Date as set forth in Article VI. If at the time of the Disclosure

 Statement Hearing the combined contributions of the shareholders does not equal $10,000, those

 shareholders who have participated may purchase an equal amount of shares to make up the

 difference of $10,000 to maintain their percentage of ownership in the company. Aimee L.

 Gevirtz and Geoffrey B. Ginader are committed to funding up to $10,000.



                                            ARTICLE VI

                      EXECUTION AND IMPLEMENTATION OF THE PLAN

                6.1     Sources of Payments: The sources of payments will include funds

 contributed by the equity security interest holders from their individual assets, to be made

                                                  11
Case 18-10597-TPA          Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02            Desc Main
                                     Document      Page 12 of 18


 available on the Effective Date; revenues generated by the Debtor’s business operations; and,

 cash on hand. Current income from the ordinary course of business will also be used to pay

 current operating expenses.

                 6.2     Closing: On or about the Effective Date, the Debtor and other interested

 parties shall execute and file all documents necessary to implement the Plan, including but not

 limited to the PBGC Mortgage; the Equity Security Interest Holders’ contribution to the Plan;

 and, the Disbursing Agent’s initial distribution under the Plan.

                 6.3     Default: The Debtor shall be in default under the Plan if it fails to make

 any payment required to be made, or fails to take action required to be taken, under the Plan

 within thirty (30) days after it is due.

                 6.4     Right to Cure: The Debtor shall have the right to cure any default under

 the Plan within thirty (30) days after receiving written notice of default from a party whose

 obligation is in default. The right to cure any default under the terms of the PBGC Settlement

 Agreement is set forth in the Settlement Agreement and incorporated herein by reference.

                 6.5     Collection: Upon an occurrence of an uncured default under the Plan, a

 party whose obligation is in default may take appropriate action to collect the amount due.

                 6.6     Unclaimed Funds: Unclaimed Funds shall become the property of the

 Debtor subject to the Creditor’s right to demand payment provided that the demand is made

 within six (6) months after the payment was initially tendered, and provided that all professional

 fees to date have been paid. Otherwise, Unclaimed Funds shall be used first to pay any unpaid

 professional fees.

                 6.7     Objections to Claims and Commencement of Code Created Causes of

 Action: After the Confirmation Date, the Court will issue a Post-Confirmation Order in



                                                  12
Case 18-10597-TPA            Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02           Desc Main
                                       Document      Page 13 of 18


 accordance with the Bankruptcy Rules. The Post-Confirmation Order, among other things, will

 establish a deadline for interested parties to file objections to claims. Any Claim which is not

 subject to a timely filed objection shall be allowed. The Post-Confirmation Order, among other

 things, will also establish a deadline to file the Code Created Causes of Action. If viable,

 Debtor’s attorney will file appropriate complaints in the Bankruptcy Court or other court or

 courts of appropriate jurisdiction to pursue the Code Created Causes of Action on behalf of the

 Estate. The proceeds of any such action shall be used first to pay the reasonable attorney’s fees

 and costs incurred in connection with pursuing the action; then to pay any outstanding fees for

 professionals, which were not paid previously; then to pay Creditors as required by the Plan in

 their order of priority.

                 6.8        Management after Closing: The Debtor will manage the business after

 Closing. Information regarding the Debtor’s management is set forth within the Disclosure

 Statement.

                 6.9        No Transfer Taxes: The sale or transfer of properties under the Plan shall

 be free from any and all stamp or similar transfer taxes pursuant to Section 1146 of the

 Bankruptcy Code.



                                              ARTICLE VII

                               EXECUTORY CONTRACTS AND LEASES

                 7.1        Assumption of Executory Contracts and Leases: On the Effective Date,

 the executory contracts and unexpired leases set forth on Exhibit A to the Plan shall be assumed

 by the Debtor. Any executory contract or unexpired lease which is not set forth on Exhibit A or

 otherwise assumed prior to the Effective Date, or as to which no motion to assume is pending on



                                                     13
Case 18-10597-TPA         Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02              Desc Main
                                    Document      Page 14 of 18


 the Effective Date, shall be deemed rejected on the Effective Date in accordance with provisions

 of §365 of the Bankruptcy Code.

                7.2     Bar Date for Rejection Damages: If the rejection of the executory contract

 or unexpired lease results in damages to the other party or parties to such contract or lease, the

 Claim for such damages shall be forever barred and shall not be enforceable, and no holder of

 any such Claim shall participate in any distribution under the Plan, unless a proof of claim is

 filed with the Bankruptcy Court and served upon the attorney for the Debtor by the earlier of

 thirty (30) days after the Effective Date or thirty (30) days after the entry of the Order of the

 Bankruptcy Court providing for rejection of such contract or lease. Objections to any such

 Claims shall be served and filed thereafter. An Allowed Rejection Claim shall be paid as a

 General Claim under the Plan.



                                           ARTICLE VIII

                      DISCHARGE AND RETENTION OF JURISDICTION

                8.1     The Debtor shall be discharged and released from all debts and Claims

 dischargeable under the Bankruptcy Code on the Confirmation Date.

                8.2     The Bankruptcy Court shall retain jurisdiction after the Confirmation Date

 for the following purposes:

                8.3     To hear and determine objections to claims.

                8.4     To hear and determine Code Created Causes of Action and other causes of

 action arising prior to commencement of, or during the pendency of, this proceeding, including

 but not limited to the list of potential defendants set forth on Exhibit B. Exhibit B is, or will be,

 attached to the Plan before the hearing on the Disclosure Statement.



                                                   14
Case 18-10597-TPA       Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02           Desc Main
                                  Document      Page 15 of 18


                8.5    To hear and determine any dispute arising out of the Plan, including but

 not limited to any dispute regarding legal fees, and to consider any modification or amendment

 of the Plan.

                8.6    To enforce any provision of the Plan.




                                                15
Case 18-10597-TPA         Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02          Desc Main
                                    Document      Page 16 of 18


                  8.7    At any time, the Bankruptcy Court may issue orders and give directives to

 any party subject to the Court’s jurisdiction to implement the Plan pursuant to Section 1142 of

 the Bankruptcy Code.


  Attorney for Debtor:                               Debtor:
  Guy C. Fustine, Esquire                            American Hollow Boring Company
  120 West Tenth Street
  Erie, Pennsylvania 16501-1461


            Date: June 12, 2019                Respectfully submitted,

                                               AMERICAN HOLLOW BORING COMPANY

                                                    /s/ Aimee Gevirtz
                                               By: Aimee Gevirtz, Secretary/Treasurer




            Date: June 12, 2019                KNOX McLAUGHLIN GORNALL &
                                               SENNETT, P.C.
                                               Attorneys for Debtor

                                               By:     /s/ Guy C. Fustine
                                                       Guy C. Fustine
                                                       PA I.D. No. 37543
                                                       120 West Tenth Street
                                                       Erie, Pennsylvania 16501-1461
                                                       (814) 459-2800
                                                       gfustine@kmgslaw.com
 # 2064677.v1




                                                 16
Case 18-10597-TPA     Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02              Desc Main
                                Document      Page 17 of 18


                                       EXHIBIT A

      Executory contracts and leases to be assumed:


       Erie Industrial Supply                      Tool vending machine rental
                                                   agreement
       Hagan Business Machines                     Copy service contract
       Lincoln Financial Group                     Contract for life, ADD and retiree
                                                   life insurance policy
       Lincoln Financial Group                     Long term disability insurance
       Penn National Security Insurance Co.        Contract for commercial property,
                                                   general liability and inland marine
                                                   insurance
       Penn National Security Insurance Co.        Contract for business auto insurance
       Penn National Security Insurance Co.        Contract for workers comp policy
       Penn National Security Insurance Co.        Contract for umbrella liability policy
       Shoptech                                    ERP software maintenance
                                                   agreement
       The Hartford                                Contract for business travel accident
                                                   policy
       United Steel Workers                        Collective bargaining agreement
       UPMC                                        Health insurance contract
       NQA USA                                     Certification




                                              17
Case 18-10597-TPA       Doc 173     Filed 06/12/19 Entered 06/12/19 17:31:02          Desc Main
                                  Document      Page 18 of 18


                                          EXHIBIT B

        Objection to Claim No. 6 filed by Harrington Industrial Laundry, 3854 West 20th Street,

 Erie, Pennsylvania 16505.




                                               18
